Title: James Madison to Henry Clay, 2 April 1833
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                April 2 1833.
                            
                        
                        Accept my acknowledgements for the copy of your Speech on the bill modifying the Tariff. I need not repeat
                            what is said by all, on the ability and advantage with which the Subject was handled. It has certainly had the effect of
                            an Anodyne on the feverish excitement under which the public mind was laboring; & a relapse may happily not ensue.
                            There is no certainty however that a surplus revenue will not revive the difficulty of adjusting an impost to the claims of
                            the manufacturing and the feelings of the agricultural states. The effect of a reduction, including the protected
                            articles, on the manufacturers is manifest: and a discrimination in their favor, will, besides the complaint of
                            inequality, exhibit the protective principle, without disguise, to the protestors against its constitutionality. An
                            alleviation of the difficulty may perhaps be found in such an apportionment of the tax on the protected articles most
                            consumed in the South, & on the unprotected most consumed in the North, as will equalize the burden between them,
                            and limit the advantage of the latter to the benefits, flowing from a location of the manufacturing Establishments.
                        May there not be a more important alleviation in Embrio; an assimilation of the employment of labor, in the
                            South, to its employment in the North. A difference and even a contrast in that respect, is at the bottom of the discords,
                            which have prevailed; and would so continue, until the manufactures of the North, could without a bounty take the place of
                            the foreign, in supplying the South; in which event, the source of discord would become a bond of interest; and the
                            difference of pursuits, more than equivalent to a similarity. In the mean time an advance towards the latter must have an
                            alleviating tendency. And does not this advance present itself, in the certainty that unless agriculture can find new
                            markets for its products, or new products for its markets, the rapid increase of slave labor, & the still more
                            rapid increase of its fruits, must divert a large portion of it from the plough & the Hoe, to the loom &
                            the Workshop. When we can no longer convert our, flour, tobacco, Cotton & rice into a supply of our habitual wants,
                            from abroad, labour must be withdrawn from those articles and made to supply them at home.
                        It is painful to turn from anticipations of this sort, to the prospect opened by the torch of discord
                            bequeathed by the Convention of S. Carolina, to its country; by the insidious exhibitions of a permanent incompatibility
                            and even hostility of interests between the South & the North; and by the contageous zeal in vindicating &
                            varnishing the doctrine’s of Nullification & Secession; the tendency of all of which, whatever be the intention,
                            is to create a disgust with the Union, and then to open the way out of it. We must oppose to this aspect of things a
                            confidence, that as the gulf is approached, the deluded will recoil from its horrors, and that the deluders, if not
                            themselves sufficiently startled, will be abandoned & overwhelmed by their followers.
                        As we were disappointed of the expected visit last fall, from yourself and Mrs. Clay, we hope the promise
                            will not be forgotten when the next opportunity occurs. For the present Mrs. Madison joins in Cordial regards &
                            all good wishes to you both. 
                        
                            
                                James Madison
                            
                        
                    